1 — Order, Supreme Court, New York County (Salvador Collazo, J.), entered July 19, 1993, which granted plaintiff’s motion for summary judgment and denied defendant’s cross motion for summary judgment, unanimously affirmed, without costs.
The Landmarks Preservation Commission did not exceed its power when it ordered defendants to remove a sculpture from the parcel located in the Greenwich Village Historic District as the Landmarks Preservation Law applies to an unimproved free-standing plot which is not part of a larger tax parcel but "is treated as a single entity for such tax purposes.” (Adminis*238trative Code of City of NY § 25-302 [j]; § 25-305 [a].) Nor was the action of the Commission an unconstitutional taking of property (Penn Cent. Transp. Co. v New York City, 438 US 104). Where, as here, there is a rational basis for the administrative decision, a court may not substitute its judgment for that of the Commission (see, Shubert Org. v Landmarks Preservation Commn., 166 AD2d 115, 120, appeal dismissed 78 NY2d 1006, lv denied 79 NY2d 751, cert denied — US —, 112 S Ct 2289). As the action of the administrative agency was neither arbitrary nor capricious nor in violation of law, and there existed a rational basis for the determination, summary judgment was proper (Matter of Pell v Board of Educ., 34 NY2d 222). Concur — Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.